                                  UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF CALIFORNIA



             MICHAEL HAMMONDS,
                                                           ORDER ON APPLICATION
                    Plaintiff,                             TO PROCEED WITHOUT
                                                           PREPAYMENT OF FEES
                       v.                                  (Doc. 2)


            ANDREW SAUL,
       Commissioner of Social Security,                    CASE NUMBER: 1:19-cv-01139-GSA


                   Defendant.



        Having considered the application to proceed without prepayment of fees under 28 USC § 1915;

        IT IS ORDERED that the application is:

X     GRANTED


         X    IT IS FURTHER ORDERED that the clerk issue summons and the United States Marshal serve
              a copy of the complaint, summons and this order upon the defendant(s) as directed by the plaintiff.
              All costs of service shall be advanced by the United States.

      DENIED, for the following reasons:




IT IS SO ORDERED.

    Dated:    August 28, 2019                            /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
